Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The indicated allowability of the limitations of claim 2 is withdrawn in view of the newly discovered reference(s) to PARK (2004/0018025 A1).  Rejections based on the newly cited reference(s) follow.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over DO in view of PARK et al. (US 2004/0018025 A1).
DO teaches regarding claim 1, an image forming device [0003] comprising: a photosensitive drum 1; a development roller 5 which develops an electrostatic latent image formed on the photosensitive drum 1 and forms a toner image on the photosensitive drum 1; a current detection circuit 104 which detects a development current flowing between the photosensitive drum 1 and the development roller 5 when the toner image is formed and outputs a detection signal showing a current value of the development current; a power supply part 102 which applies a voltage on the development roller 5; and a power supply control part 102 which controls the power supply part such that a variation of the voltage has a negative correlation with a variation of the current value shown in the detection signal (figure 5, [0036, 0045-0046; 0051]; as the gap increases, the current decreases; the developing bias must also increase as the gap increases to cause the movement of the toner from the development roller to the photosensitive drum).
Regarding claim 4, the power supply control part controls the power supply part such that the development current is constant 105 [0041].
Regarding claim 7, Do teaches an image forming device comprising: a photosensitive drum 1; a charging part which charges the photosensitive drum [0039]; a development roller 5 which develops an electrostatic latent image formed on the photosensitive drum 1 and forms a toner image on the photosensitive drum 1; a current detection circuit 104 which detects a development current flowing between the photosensitive drum 1 and the development roller 5 when the toner image is formed and outputs a detection signal showing a current value of the development current; a power supply part 102 which applies a voltage on the charging part; and a power supply control part 102 which controls the power supply part 102 such that a variation of the voltage has a negative correlation with a variation of the current value shown in the detection signal (figure 5, [0039, 0045-0046; 0051]; the charging part is supplied by the same power supply part that supplies the development roller; as discussed above, the current decreases, the developing bias must also increase as the gap increases to cause the movement of the toner from the development roller to the photosensitive drum).
DO does not teach the power supply control part controls the power supply part at almost the same period as a period of a variation of the current value shown in the detection signal.
Park teaches the power supply control part controls the power supply part at almost the same period as a period of a variation of the current value shown in the detection signal.  Park teaches an image forming device (figure 1) comprising: a photosensitive drum 150; a development roller 131 which develops an electrostatic latent image formed on the photosensitive drum 150 and forms a toner image on the photosensitive drum 150; a current detection circuit 220 which detects a development current flowing between the photosensitive drum and the development roller when the toner image is formed and outputs a detection signal showing a current value of the development current; a power supply part 210 which applies a voltage on the development roller 131; and a power supply control part which controls the power supply part such that a variation of the voltage has a negative correlation with a variation of the current value (shown in figure 4-5, the current and the voltage have a negative correlation) shown in the detection signal (figures 1, 4-5, 8; [0044, 0047]). 
Regarding claim 3, the current detection circuit includes a current detection resistive element, and the detection signal is a voltage signal shown by a voltage proportional to a current flowing the current detection resistive element (shown in figures 3-4; [0044, 0047]).
DO and PARK teach controller for a power supply part that uses detected development current.
The rationale for combining these teachings is to yield predictable results by applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.
 It would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to use the teaching of PARK with the teaching of DO to obtain an appropriate development bias.
Allowable Subject Matter
Claims 3 and 5-6 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely  solely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANA GRAINGER whose telephone number is (571)272-2135. The examiner can normally be reached Monday - Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on 517-272-1594 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/QUANA GRAINGER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        


QG